DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 17 of US Patent 9690961. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well. Further, all the claimed limitations recited in the present application are transparently found in the US Patent 9690961 with obvious wording variations. 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending application number 16/983614. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well. Further, all the claimed limitations recited in the present application are transparently found in the copending application 16/983614 with obvious wording variations. 

Instant Application
US Patent application No. 16/983614
Claim 1:
 An automated driving enabled vehicle, comprising: a travel controller configured to control travel of the vehicle while switching a travel control state between automated driving and manual driving; 5an automated driving indicator lamp configured to be switched on perceptibly from outside the vehicle on an occasion of the automated driving; and a lamp controller configured to switch on the automated driving indicator lamp to indicate that the travel control state is the 

An automated driving enabled vehicle, comprising: a travel controller configured to control travel of the vehicle while switching a travel control state between automated driving and manual driving; 5an automated driving indicator lamp configured to be switched on perceptibly from outside the vehicle on an occasion of the automated driving; and a lamp controller configured to switch on the automated driving indicator lamp to indicate that the travel control state is the automated driving, during execution of the automated driving in which the travel controller controls the travel of the vehicle by 10the automated driving, the lamp controller being configured to acquire, during the execution of the automated driving, attribute information regarding a place being traveled by the vehicle, and information regarding a surrounding moving body present around the vehicle, 15switch off the automated driving indicator lamp during the execution of the automated driving, on a condition that the vehicle executing the automated driving is traveling in an exclusive place for the automated driving, and switch the automated driving indicator lamp back on during the execution of the automated driving, in accordance with attributes of the surrounding moving 20body with respect to the exclusive place for the automated driving, on a condition that the surrounding moving body is present around the vehicle while the vehicle is traveling by the automated driving in the exclusive place for the automated driving, with the automated driving indicator lamp off.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redick et al (US 2020/0031274) in view of Rao (US 10,665155).

	Per claim 1, Redick teaches an automated driving enabled vehicle, comprising: 
a travel controller configured to control travel of the vehicle while switching a travel control state between automated driving and manual driving (The autonomous vehicle indication application 110 of the present embodiment is installed in the processor 106 of the autonomous on-board computer 104 and coupled with a memory unit 108. The autonomous vehicle indication application 110 is used to identify when the autonomous on-board computer-controlled feature of the vehicle 102 is enabled. The autonomous vehicle indication application 110 includes a mode determination module 112 and an output module 114. The mode determination module 112 is configured to identify the mode of driving of the autonomous vehicle 102. The mode determination module 112 identifies whether the autonomous vehicle 102 is driven in the automatic mode or in the manual mode. In the automatic mode, the autonomous vehicle 102 is controlled by the set of applications installed in the autonomous on-board computer 104 and in the manual mode, humans drive the autonomous vehicle 102, para 0030, lines 1-17); 
5an automated driving indicator lamp configured to be switched on perceptibly from outside the vehicle on an occasion of the automated driving (The autonomous driving mode indicator light 120 can have color, size, brightness, and positioning that are set in conformance with a predetermined legal requirement. Turning on and off of the autonomous driving mode indicator light 120 always allows other vehicle operators to be certain that computer-controlled features are activated when the autonomous driving mode light indicator 120 is illuminated, fig. 3, paras. 0032, lines 10-17, and 0034); and 
a lamp controller configured to switch on the automated driving indicator lamp to indicate that the travel control state is the automated driving, during execution of the automated driving in which the travel controller controls the travel of the vehicle by 10the automated driving (If the mode determined by the mode determination module 112 is automatic, then the output module 114 turns on the autonomous driving mode indicator light 120. If the mode determined by the mode determination module 112 is manual, then the output module 114 turn off the autonomous driving mode indicator light 120. Thus, when the autonomous driving mode indicator light 120 is not illuminated, the system 100 indicates that the vehicle 102 is being operated by a human; and when the autonomous driving mode indicator light 120 is illuminated it indicates that autonomous functions of the vehicle 102 are enabled, para. 0030, lines 23-34),
the lamp controller being configured to acquire, during the execution of the automated driving (The autonomous driving mode indicator light 120 is coupled to the autonomous driving system 100 such that it automatically turns on at all times while the 
	But, Redick does not explicitly teach attribute information regarding a place being traveled by the vehicle, and make a lighting control of the automated driving indicator lamp during the 15execution of the automated driving, in accordance with the place being traveled by the vehicle executing the automated driving.  
	However, in an analogous art, Rao teaches light indicator such as LEDs attached to a window of an autonomous vehicle that can light up (abstract and Fig. 4 and 5). Rao further teaches attribute information regarding a place being traveled by the vehicle, and make a lighting control of the automated driving indicator lamp during the 15execution of the automated driving, in accordance with the place being traveled by the vehicle executing the automated driving (col. 3, lines 44-51 teaches acquiring various criteria in regards to the vehicle location, starting point, destination, and among other factors and light up the LED display on the windows based on the sensed criteria). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Redick to use his automated indicator lamp and combine it with the light indicator of Rao to output light based on the location the autonomous vehicle is traveling to. The rational would be that to have the light indicator on only at appropriated places based on the sensed data.  

	Per claim 2, Rao teaches wherein the lamp controller is configured to switch off the automated driving indicator 20lamp during the execution of the automated driving, on a condition that the vehicle executing the automated driving is traveling in an exclusive place for the automated driving (col. 11, lines 26-30 teaches to turn off the lamp/LED based on the vehicle driving in specific intersection or there is a municipality regulation).  

	Per claim 7, Per claim Rao teaches wherein the lamp controller is configured to acquire, during the execution of the automated driving, the attribute information regarding the place being traveled by the vehicle, after switching off the 25automated driving indicator lamp during the execution of the automated driving, and switch the automated driving indicator lamp back on that has been off during the execution of the automated driving, on a condition that the vehicle 39executing the automated driving has left the exclusive place for the automated driving and is traveling (col. 11, lines 26-30 teaches turning the lamp/LED on or off based on the current location of the autonomous vehicle. If the vehicle is at a specific intersection or if there a municipality regulation to turn the vehicle exterior lamp/LED off. It would have been obvious to turn it back on once the vehicle is outside of the area since it’s capable of turning it on/off based on the location).

	Per claim 8, see rejection of claim 7. 

	Per claim 9, Redick teaches wherein 15the lamp controller is configured to switch the automated driving indicator lamp back on, and afterwards, switch off the automated driving indicator lamp, on a condition that the travel controller switches the travel control state of the vehicle from the automated driving after the lamp controller switches off the automated driving indicator lamp during the execution of the automated driving (The mode determination module 112 determines the mode of driving of the autonomous vehicle 102 and provides the details of the driving mode to the output module 114. The output module 114 illuminates the autonomous driving mode indicator light 120 positioned on the surface of the autonomous vehicle 102 based on the mode of driving provided by the mode determination module 112. If the mode determined by the mode determination module 112 is automatic, then the output module 114 turns on the autonomous driving mode indicator light 120. If the mode determined by the mode determination module 112 is manual, then the output module 114 turns off the autonomous driving mode indicator light 120, para. 0030, lines 17-29).    

	Per claim 10, see rejection of claim 9. 

	Per claim 11, Rao teaches wherein the lamp controller is configured to switch the automated driving indicator lamp back on that has been off during the execution of the automated driving, on a condition that an abnormality or a disturbance that affects the travel of the vehicle is detected or 5predicted, with the automated driving indicator lamp off during the execution of the automated driving (col. 11, lines 26-30 teaches turning the lamp/LED on or off based on the current location of the autonomous vehicle. If the vehicle is at a specific intersection or if there a municipality regulation (disturbance on route) to turn the vehicle exterior lamp/LED off. It would have been obvious to turn it back on once the vehicle is outside of the area since it’s capable of turning it on/off based on the location).


	Per claim 13, Rao teaches wherein the lamp controller is configured to change, during the execution of the automated driving, a lighting state of the automated driving indicator lamp on a basis of user setting regarding the lighting control of the automated driving indicator lamp during the execution of the automated driving (col. 10, lines 33-46, teaches the content/setting of the LED/lamp can be adjustable by the user).    

	Per claim 14, see rejection of claim 13. 


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redick) in view of Rao as applied to claim 1 and further in view of Kim et al (US 2018/0056851). 

	Per claim 3, as shown above in claim 2, Rao already teaches switching on/of lamp indicator when the vehicle is driving in an exclusive place. But, Redick in view of Rao does not explicitly teach wherein 25the lamp controller is configured to 37acquire information regarding a surrounding moving body around the vehicle traveling by the automated driving in an exclusive place for the automated driving, and switch on the automated driving indicator lamp during the execution of the 5automated driving, on a condition that the surrounding moving body is present around the vehicle, regardless that the vehicle is traveling by the automated driving in the exclusive place for the automated driving.  
	In an analogous art, Kim teaches exterior lamp indicator for autonomous vehicle (abstract). Kim further teaches wherein 25the lamp controller is configured to 37acquire information regarding a surrounding moving body around the vehicle traveling by the automated driving in an exclusive place for the automated driving, and switch on the automated driving indicator lamp during the execution of the 5automated driving, on a condition that the surrounding moving body is present around the vehicle, regardless that the vehicle is traveling by the automated driving in the exclusive place for the automated driving (0014, 0406 and Fig. 14 teaches vehicle sensors acquiring information regarding a surrounding moving body around the vehicle, such as pedestrians, and output a light indicator of the autonomous vehicle according to the sensed pedestrians). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to use the method of Kim. The rationale would be to alert pedestrian nearby to avoid collision. 

	Per claim 4, see rejection of claim 3. 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redick in view of Rao as applied to claim 1 and further in view of Tsuda (US 2017/0225567). 

changing the lighting state of the automated driving indicator lamp (The autonomous driving mode indicator light 120 is coupled to the autonomous driving system 100 such that it automatically turns on at all times while the vehicle 102 is being controlled autonomously and automatically turns off at all times while the vehicle 102 is not being controlled autonomously, para. 0032, lines 1-6).
	But, Redick does not explicitly teach an alarm device configured to output an alarm, on a condition that the lamp controller changes a lighting state of the automated driving indicator lamp during the execution of the automated driving in which the travel controller controls the travel of 5the vehicle by the automated driving.  
	However, in an analogous art, Tusda teaches in-vehicle device, autonomous vehicle, autonomous driving assistance system, autonomous driving monitoring device, road management device, and autonomous driving information gathering device comprising an alarm device configured to output an alarm, on a condition that the lamp controller changes a lighting state of the automated driving indicator lamp during the execution of the automated driving in which the travel controller controls the travel of 5the vehicle by the automated driving (The autonomous driving display device 3900 informs the state of the vehicle to the outside in such a manner that a red brake lamp is lit when the driver has applied the brake, an autonomous driving lamp (blue or green, for example) is lit or blinks in the autonomous driving active mode, and the autonomous driving lamp is turned off in the autonomous driving inactive mode (changing the lighting state of the automated driving indicator lamp), fig. 14, para. 0099. In the in-vehicle device 3500 of the vehicle 3000, the communication unit 3502 receives the manual signal 92A, the autonomous driving enabling signal 92B, or the like. When the manual .
	Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to utilize outputting an alarm, on a condition that the lamp controller changes the lighting state of the automated driving indicator lamp as taught by Tsuda in the autonomous vehicle indicator light system of Redick et al. for the purpose of providing the alarm sound to the occupant of the nearby surrounding automobile, in case of the change in the lighting state of the automated driving indicator lamp which is an advantage.
  	
	Per claim 16, see rejection of claim 15. 

Allowable Subject Matter
7.      Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         The following is an examiner’s statement of reasons for allowance:
	Regarding claim 5, patentability resides in “wherein 20the lamp controller is configured to acquire information regarding a surrounding moving body around the vehicle traveling by the automated driving in an exclusive place for the automated 
	Regarding claim 6, patentability resides in “wherein the lamp controller is configured to acquire information regarding a surrounding moving body around the 10vehicle traveling by the automated driving in an exclusive place for the automated driving, switch on the automated driving indicator lamp during the execution of the automated driving, on a condition that the surrounding moving body present around the vehicle executing the automated driving comprises anything other than an autonomous 15vehicle, regardless that the vehicle is traveling by the automated driving in the exclusive place for the automated driving, and switch off the automated driving indicator lamp during the execution of the automated driving, on a condition that the surrounding moving body present around the vehicle executing the automated driving comprises an autonomous vehicle”. 



Conclusion


        a. Ishizuka et al. (US 2017/0229053) disclose display system for vehicle.
        b. Tatara et al. (US 2019/0168664) disclose vehicle lighting system, vehicle system, and vehicle.
        c. Lee et al. (US 2020/0156532) disclose lighting apparatus of autonomous vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/OMEED ALIZADA/Primary Examiner, Art Unit 2685